The Laclede Group

 

2006 Equity Incentive Plan

Performance-Contingent

Restricted Stock Award Agreement

 

THIS AGREEMENT, made as of this 2nd day of November 2006, between The Laclede
Group, Inc. (the “Company”) and «Name» (the “Participant”).

 

Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as approved
by shareholders in January 2006, (the “Plan”), the Participant has been awarded
shares of Restricted Stock conditioned upon the execution and delivery by the
Company and the Participant of this Agreement setting forth the terms and
conditions applicable to such award.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

 

1.           Award of Restricted Stock. Pursuant to, and subject to, the terms
and conditions set forth herein and in the Plan, the Company awards to the
Participant, effective as of the Award Date, a maximum of «Grant»
(«Spelled_Out») shares of Common Stock of the Company, subject to the terms,
conditions and restrictions described in this Agreement and in the Plan (the
“Performance-Contingent Restricted Stock”).

 

2.           Award Date. The Award Date of the Performance-Contingent Restricted
Stock awarded under this Agreement is November 2, 2006.

 

3.          Incorporation of Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Administrator, shall
govern. All capitalized terms used herein, but not otherwise defined, shall have
the meaning given to such terms in the Plan.

 

4.            Restrictions and Conditions. Except as otherwise provided in this
Agreement, Participant shall forfeit any and all right to the
Performance-Contingent Restricted Stock under this Award upon Participant’s
termination of employment for Cause prior to the lapse of restrictions as
provided in Section 5. Notwithstanding the foregoing, if a Change in Control
Termination, occurs (a) within two years following the Change in Control or (b)
prior to the lapse of restrictions under section 5, whichever occurs first; this
Award shall be deemed earned at target performance level, and the restrictions
shall be deemed lapsed as to such number of shares of Performance-Contingent
Restricted Stock determined by multiplying the total shares subject to this

 

--------------------------------------------------------------------------------

 

Award by a fraction the numerator of which is the number of months in the
Performance Period to the date of the Change in Control and the denominator of
which is the total number of months in the Performance Period.

 

5.           Lapse of Restrictions. The Participant accepts this
Performance-Contingent Restricted Stock Award and agrees that the restrictions
relative to the Award shall lapse only following the conclusion of the
Performance Period and only to the extent the Administrator determines, in its
sole discretion, that the Performance Contingency set forth on Appendix A to
this Agreement has been met or exceeded. If the Administrator determines that:

(a) the Target level of performance has been achieved, the restrictions relative
to all of the shares of Performance-Contingent Restricted Stock shall lapse and
the Participant shall become vested in all of such shares,

 

(b)

the Threshold level of performance has been achieved, the restrictions relative
to 50% of the shares of Performance-Contingent Restricted Stock shall lapse and
the Participant shall become vested in 50% of the Performance Contingent
Restricted Stock, or

 

(c)

performance has been achieved between the Threshold and Target levels of
performance, the Administrator shall interpolate for performance between the
Threshold and Target levels and shall determine the additional number of shares
of Performance Contingent Restricted Stock as to which the restrictions shall
lapse, such additional number to be determined by the Administrator in its
discretion.

 

Vesting of any shares under this Agreement shall occur on the date of the
certification of the satisfaction of the Performance Contingency by the Board of
Directors; provided, that no shares shall vest if Participant is terminated for
Cause prior to the vesting date. Any shares as to which any or all of the
Performance Contingency has not been satisfied shall be forfeited.

 

In addition, if a Participant dies during the Performance Period or leaves the
employment of the Company due to retirement (including early retirement and
disability retirement) or disability during the Performance Period, the
Participant will be eligible to earn a prorated Award based on the number of
full months as a Participant during the Performance Period, as the Administrator
may determine, and will be eligible to receive the underlying shares if the
Performance Contingency is satisfied and the restrictions lapse as outlined in
this Section 5.

 

6.           Shareholder Rights. Participant shall have all of the rights of a
shareholder of the Company with respect to shares of Performance-Contingent
Restricted Stock, including the right to vote and to receive dividends, but
remain subject to the non-transferability restrictions set forth in Section 8 of
this Agreement.

 

7.          How Shares are Held. The Performance-Contingent Restricted Stock
shall be held by a Company custodian until all of the restrictions have lapsed
and all applicable terms and conditions have been met. The Company shall cause
the shares of

 

--------------------------------------------------------------------------------

 

Performance-Contingent Restricted Stock to be issued without a restrictive
legend to be issued when all restrictions lapse as provided in Section 5.

 

8.            Shares Non-Transferable. Shares of Performance-Contingent
Restricted Stock awarded hereunder shall not be transferable by Participant and
may not be, sold, assigned, disposed of, or pledged or hypothecated as
collateral for a loan or as security for performance of any obligation or for
any other purpose until after the restrictions have lapsed as provided in
Section 5.

 

9.           Right to Continued Employment. Nothing in this Agreement shall
confer on the Participant any right to continuance of employment by the Company
or a subsidiary nor shall it interfere in any way with the right of
Participant’s employer to terminate Participant’s employment at any time.

 

10.        Tax Withholding and Tax Election. The Company shall not be obligated
to transfer any shares of Performance-Contingent Restricted Stock until
Participant pays to the Company in cash, or any other form of property
acceptable to the Company, the amount required to be withheld for any federal,
state or local income, FICA or other taxes of any kind with respect to such
shares. The Participant may, by notice to the Company, elect to have such
withholding satisfied by a reduction of the number of shares otherwise so
deliverable, such reduction to be calculated based on the Fair Market Value of
the Common Stock on the date the restrictions lapse as provided in Section 5.
The Company and its subsidiaries shall, to the extent permitted by law, have the
right to deduct such taxes, from any payment of any kind otherwise due to
Participant. Until the restrictions have lapsed as provided in Section 5, any
dividends paid relative to the Performance Contingent Restricted Stock shall be
treated as compensation and subject to tax withholdings in accordance with tax
laws then in effect.

 

The Participant may, but is not required to, elect to apply the rules of Section
83(b) of the Internal Revenue Code, as amended (“Code”) to the issuance of the
shares of Performance-Contingent Restricted Stock that is subject to a
substantial risk of forfeiture. If the Participant makes an affirmative election
under Section 83(b) of the Code, the Participant must file such election within
30 days after the date of this Agreement with the Internal Revenue Service and
notify the Company within 30 days after making such election.

 

11.        Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Agreement to the contrary, all proceeds
realized, or that could be realized on sale of the Shares by the Participant as
a result of this Award, shall be payable to the Company by the Participant if,
during the period beginning on the date hereof and ending eighteen months
following the date the Participant’s employment with the Company and its
subsidiaries terminates provided that such termination is other than a Change in
Control Termination, the Participant: (1) discloses Confidential Information, as
defined below, to any person not employed by the Company or not engaged to
render services to the Company; or (2) Solicits Employees, as defined below.

 

--------------------------------------------------------------------------------

 

For purposes of this Section 11, “Confidential Information” means any
confidential information obtained by the Participant while in the employ of the
Company or a subsidiary, including, without limitation, any of the Company’s or
subsidiary’s inventions, processes, methods of distribution, customers or trade
secrets; provided, however, that this provision shall not preclude the
Participant from use or disclosure of information known generally to the public
or of information not considered confidential by persons engaged in the business
conducted by the Company or subsidiary or from disclosure required by law or
court order.

 

“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the Company or a subsidiary within the 12-month
period immediately preceding the date of such hire or solicitation or attempt to
hire) to leave the employment of the Company or a subsidiary.

 

12.          Integration. This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter and may only be amended by mutual written
consent of the parties.

 

13.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri, without regard to
the provisions governing conflict of laws.

 

14.        Compliance with Laws and Regulations. The obligation of the Company
to deliver shares of Performance-Contingent Restricted Stock hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.

 

--------------------------------------------------------------------------------

 

15.        Participant Acknowledgment. By accepting this Award, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Agreement shall be final and conclusive.

 

In addition, the Participant acknowledges that violation by the Participant of
Section 11 of this Agreement will obligate the Participant to pay to the Company
all proceeds realized or that could be realized by the Participant as a result
of this Award.

 

 

The Laclede Group, Inc.

 

 

By:

____________________________________

 

D. H. Yaeger

 

Title:

Chairman of the Board, President and Chief

 

Executive Officer

 

 

 

__________________________________________

 

«Name»

 

 

--------------------------------------------------------------------------------

 

Appendix A to

Performance Contingent Restricted Stock Award to «Name»

 

Performance Period. The “Performance Period” for this Award shall be the period
beginning November 2, 2006 and ending September 30, 2009.

 

Performance Contingency. The “Performance Contingency” for this Award is
comprised of two performance measures: EPS Growth, weighted at 70%, and Dividend
Growth, weighted at 30%.

 

i)

EPS Growth – EPS Growth is measured as the average of the annual earnings per
share of common stock for fiscal years 2007, 2008 and 2009. The Threshold and
Target levels of performance are:

 

Threshold: average of $----- per share or above;

 

 

Target:

average of $----- per share or above.  

 

 

ii)

Dividend Growth – Dividend Growth is measured as the total dividends per share
declared on the Company’s common stock in fiscal year 2009. The Threshold and
Target levels of performance are:

 

Threshold: dividends declared of $----- per share or above;

 

 

Target:

dividends declared of $----- per share or above.  

 

 

--------------------------------------------------------------------------------

 

The Laclede Group

 

2006 Equity Incentive Plan

Performance-Contingent

Restricted Stock Award Agreement

 

THIS AGREEMENT, made as of this 2nd day of November 2006, between The Laclede
Group, Inc. (the “Company”) and Douglas H. Yaeger (the “Participant”).

 

Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as approved
by shareholders in January 2006, (the “Plan”), the Participant has been awarded
shares of Restricted Stock conditioned upon the execution and delivery by the
Company and the Participant of this Agreement setting forth the terms and
conditions applicable to such award.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

 

1.        Award of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company awards to the
Participant, effective as of the Award Date, a maximum of 10,500 (ten-thousand
five hundred) shares of Common Stock of the Company, subject to the terms,
conditions and restrictions described in this Agreement and in the Plan (the
“Performance-Contingent Restricted Stock”).

 

2.        Award Date. The Award Date of the Performance-Contingent Restricted
Stock awarded under this Agreement is November 2, 2006.

 

3.        Incorporation of Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Administrator, shall
govern. All capitalized terms used herein, but not otherwise defined, shall have
the meaning given to such terms in the Plan.

 

4.        Restrictions and Conditions. Except as otherwise provided in this
Agreement, Participant shall forfeit any and all right to the
Performance-Contingent Restricted Stock under this Award upon Participant’s
termination of employment for Cause prior to the lapse of restrictions as
provided in Section 5. Notwithstanding the foregoing, if a Change in Control
Termination, occurs (a) within two years following the Change in Control or (b)
prior to the lapse of restrictions under section 5, whichever occurs first; this
Award shall be deemed earned at target performance level, and the restrictions
shall be deemed lapsed as to such number of shares of Performance-Contingent
Restricted Stock determined by multiplying the total shares subject to this

 

--------------------------------------------------------------------------------

 

Award by a fraction the numerator of which is the number of months in the
Performance Period to the date of the Change in Control and the denominator of
which is the total number of months in the Performance Period.

 

5.        Lapse of Restrictions. The Participant accepts this
Performance-Contingent Restricted Stock Award and agrees that the restrictions
relative to the Award shall lapse only following the conclusion of the
Performance Period and only to the extent the Administrator determines, in its
sole discretion, that the Performance Contingency set forth on Appendix A to
this Agreement has been met or exceeded. If the Administrator determines that:

(a) the Target level of performance has been achieved, the restrictions relative
to all of the shares of Performance-Contingent Restricted Stock shall lapse and
the Participant shall become vested in all of such shares,

 

(d)

the Threshold level of performance has been achieved, the restrictions relative
to 50% of the shares of Performance-Contingent Restricted Stock shall lapse and
the Participant shall become vested in 50% of the Performance Contingent
Restricted Stock, or

 

(e)

performance has been achieved between the Threshold and Target levels of
performance, the Administrator shall interpolate for performance between the
Threshold and Target levels and shall determine the additional number of shares
of Performance Contingent Restricted Stock as to which the restrictions shall
lapse, such additional number to be determined by the Administrator in its
discretion.

 

Vesting of any shares under this Agreement shall occur on the date of the
certification of the satisfaction of the Performance Contingency by the Board of
Directors; provided, that no shares shall vest if Participant is terminated for
Cause prior to the vesting date. Any shares as to which any or all of the
Performance Contingency has not been satisfied shall be forfeited.

 

In addition, if a Participant dies during the Performance Period or leaves the
employment of the Company due to retirement (including early retirement and
disability retirement) or disability during the Performance Period, the
Participant will be eligible to earn a prorated Award based on the number of
full months as a Participant during the Performance Period, as the Administrator
may determine, and will be eligible to receive the underlying shares if the
Performance Contingency is satisfied and the restrictions lapse as outlined in
this Section 5.

 

6.        Shareholder Rights. Participant shall have all of the rights of a
shareholder of the Company with respect to shares of Performance-Contingent
Restricted Stock, including the right to vote and to receive dividends, but
remain subject to the non-transferability restrictions set forth in Section 8 of
this Agreement.

 

7.        How Shares are Held. The Performance-Contingent Restricted Stock shall
be held by a Company custodian until all of the restrictions have lapsed and all
applicable terms and conditions have been met. The Company shall cause the
shares of

 

--------------------------------------------------------------------------------

 

Performance-Contingent Restricted Stock to be issued without a restrictive
legend to be issued when all restrictions lapse as provided in Section 5.

 

8.        Shares Non-Transferable. Shares of Performance-Contingent Restricted
Stock awarded hereunder shall not be transferable by Participant and may not be,
sold, assigned, disposed of, or pledged or hypothecated as collateral for a loan
or as security for performance of any obligation or for any other purpose until
after the restrictions have lapsed as provided in Section 5.

 

9.        Right to Continued Employment. Nothing in this Agreement shall confer
on the Participant any right to continuance of employment by the Company or a
subsidiary nor shall it interfere in any way with the right of Participant’s
employer to terminate Participant’s employment at any time.

 

10.     Tax Withholding and Tax Election. The Company shall not be obligated to
transfer any shares of Performance-Contingent Restricted Stock until Participant
pays to the Company in cash, or any other form of property acceptable to the
Company, the amount required to be withheld for any federal, state or local
income, FICA or other taxes of any kind with respect to such shares. The
Participant may, by notice to the Company, elect to have such withholding
satisfied by a reduction of the number of shares otherwise so deliverable, such
reduction to be calculated based on the Fair Market Value of the Common Stock on
the date the restrictions lapse as provided in Section 5. The Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct
such taxes, from any payment of any kind otherwise due to Participant. Until the
restrictions have lapsed as provided in Section 5, any dividends paid relative
to the Performance Contingent Restricted Stock shall be treated as compensation
and subject to tax withholdings in accordance with tax laws then in effect.

 

The Participant may, but is not required to, elect to apply the rules of Section
83(b) of the Internal Revenue Code, as amended (“Code”) to the issuance of the
shares of Performance-Contingent Restricted Stock that is subject to a
substantial risk of forfeiture. If the Participant makes an affirmative election
under Section 83(b) of the Code, the Participant must file such election within
30 days after the date of this Agreement with the Internal Revenue Service and
notify the Company within 30 days after making such election.

 

11.     Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Agreement to the contrary, all proceeds
realized, or that could be realized on sale of the Shares by the Participant as
a result of this Award, shall be payable to the Company by the Participant if,
during the period beginning on the date hereof and ending eighteen months
following the date the Participant’s employment with the Company and its
subsidiaries terminates provided that such termination is other than a Change in
Control Termination, the Participant: (1) discloses Confidential Information, as
defined below, to any person not employed by the Company or not engaged to
render services to the Company; or (2) Solicits Employees, as defined below.

 

--------------------------------------------------------------------------------

 

For purposes of this Section 11, “Confidential Information” means any
confidential information obtained by the Participant while in the employ of the
Company or a subsidiary, including, without limitation, any of the Company’s or
subsidiary’s inventions, processes, methods of distribution, customers or trade
secrets; provided, however, that this provision shall not preclude the
Participant from use or disclosure of information known generally to the public
or of information not considered confidential by persons engaged in the business
conducted by the Company or subsidiary or from disclosure required by law or
court order.

 

“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the Company or a subsidiary within the 12-month
period immediately preceding the date of such hire or solicitation or attempt to
hire) to leave the employment of the Company or a subsidiary.

 

12.     Integration. This Agreement, and the other documents referred to herein
or delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter and may only be amended by mutual written
consent of the parties.

 

13.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri, without regard to
the provisions governing conflict of laws.

 

14.     Compliance with Laws and Regulations. The obligation of the Company to
deliver shares of Performance-Contingent Restricted Stock hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.

 

--------------------------------------------------------------------------------

 

15.     Participant Acknowledgment. By accepting this Award, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Agreement shall be final and conclusive.

 

In addition, the Participant acknowledges that violation by the Participant of
Section 11 of this Agreement will obligate the Participant to pay to the Company
all proceeds realized or that could be realized by the Participant as a result
of this Award.

 

 

The Laclede Group, Inc.

 

 

By:

____________________________________

 

M. C. Kullman

 

Title:

Secretary

 

 

 

__________________________________________

 

Douglas H. Yaeger

 

 

--------------------------------------------------------------------------------

 

Appendix A to

Performance Contingent Restricted Stock Award to «Name»

 

Performance Period. The “Performance Period” for this Award shall be the period
beginning November 2, 2006 and ending September 30, 2009.

 

Performance Contingency. The “Performance Contingency” for this Award is EPS
Growth. EPS Growth is measured as the average of the annual earnings per share
of common stock for fiscal years 2007, 2008 and 2009. The Threshold and Target
levels of performance are:

Threshold: average of $----- per share or above;

 

 

Target:

average of $----- per share or above.  

 

--------------------------------------------------------------------------------

 

The Laclede Group

 

2006 Equity Incentive Plan

Performance-Contingent

Restricted Stock Award Agreement

 

THIS AGREEMENT, made as of this 2nd day of November 2006, between The Laclede
Group, Inc. (the “Company”) and Douglas H. Yaeger (the “Participant”).

 

Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as approved
by shareholders in January 2006, (the “Plan”), the Participant has been awarded
shares of Restricted Stock conditioned upon the execution and delivery by the
Company and the Participant of this Agreement setting forth the terms and
conditions applicable to such award.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

 

1.        Award of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company awards to the
Participant, effective as of the Award Date, a maximum of 4,500 (four-thousand
five hundred) shares of Common Stock of the Company, subject to the terms,
conditions and restrictions described in this Agreement and in the Plan (the
“Performance-Contingent Restricted Stock”).

 

2.        Award Date. The Award Date of the Performance-Contingent Restricted
Stock awarded under this Agreement is November 2, 2006.

 

3.        Incorporation of Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Administrator, shall
govern. All capitalized terms used herein, but not otherwise defined, shall have
the meaning given to such terms in the Plan.

 

4.        Restrictions and Conditions. Except as otherwise provided in this
Agreement, Participant shall forfeit any and all right to the
Performance-Contingent Restricted Stock under this Award upon Participant’s
termination of employment for Cause prior to the lapse of restrictions as
provided in Section 5. Notwithstanding the foregoing, if a Change in Control
Termination, occurs (a) within two years following the Change in Control or (b)
prior to the lapse of restrictions under section 5, whichever occurs first; this
Award shall be deemed earned at target performance level, and the restrictions
shall be deemed lapsed as to such number of shares of Performance-Contingent
Restricted Stock determined by multiplying the total shares subject to this

 

--------------------------------------------------------------------------------

 

Award by a fraction the numerator of which is the number of months in the
Performance Period to the date of the Change in Control and the denominator of
which is the total number of months in the Performance Period.

 

5.        Lapse of Restrictions. The Participant accepts this
Performance-Contingent Restricted Stock Award and agrees that the restrictions
relative to the Award shall lapse only following the conclusion of the
Performance Period and only to the extent the Administrator determines, in its
sole discretion, that the Performance Contingency set forth on Appendix A to
this Agreement has been met or exceeded. If the Administrator determines that:

(a) the Target level of performance has been achieved, the restrictions relative
to all of the shares of Performance-Contingent Restricted Stock shall lapse and
the Participant shall become vested in all of such shares,

 

(f)

the Threshold level of performance has been achieved, the restrictions relative
to 50% of the shares of Performance-Contingent Restricted Stock shall lapse and
the Participant shall become vested in 50% of the Performance Contingent
Restricted Stock, or

 

(g)

performance has been achieved between the Threshold and Target levels of
performance, the Administrator shall interpolate for performance between the
Threshold and Target levels and shall determine the additional number of shares
of Performance Contingent Restricted Stock as to which the restrictions shall
lapse, such additional number to be determined by the Administrator in its
discretion.

 

Vesting of any shares under this Agreement shall occur on the date of the
certification of the satisfaction of the Performance Contingency by the Board of
Directors; provided, that no shares shall vest if Participant is terminated for
Cause prior to the vesting date. Any shares as to which any or all of the
Performance Contingency has not been satisfied shall be forfeited.

 

In addition, if a Participant dies during the Performance Period or leaves the
employment of the Company due to retirement (including early retirement and
disability retirement) or disability during the Performance Period, the
Participant will be eligible to earn a prorated Award based on the number of
full months as a Participant during the Performance Period, as the Administrator
may determine, and will be eligible to receive the underlying shares if the
Performance Contingency is satisfied and the restrictions lapse as outlined in
this Section 5.

 

6.        Shareholder Rights. Participant shall have all of the rights of a
shareholder of the Company with respect to shares of Performance-Contingent
Restricted Stock, including the right to vote and to receive dividends, but
remain subject to the non-transferability restrictions set forth in Section 8 of
this Agreement.

 

7.        How Shares are Held. The Performance-Contingent Restricted Stock shall
be held by a Company custodian until all of the restrictions have lapsed and all
applicable terms and conditions have been met. The Company shall cause the
shares of

 

--------------------------------------------------------------------------------

 

Performance-Contingent Restricted Stock to be issued without a restrictive
legend to be issued when all restrictions lapse as provided in Section 5.

 

8.        Shares Non-Transferable. Shares of Performance-Contingent Restricted
Stock awarded hereunder shall not be transferable by Participant and may not be,
sold, assigned, disposed of, or pledged or hypothecated as collateral for a loan
or as security for performance of any obligation or for any other purpose until
after the restrictions have lapsed as provided in Section 5.

 

9.        Right to Continued Employment. Nothing in this Agreement shall confer
on the Participant any right to continuance of employment by the Company or a
subsidiary nor shall it interfere in any way with the right of Participant’s
employer to terminate Participant’s employment at any time.

 

10.     Tax Withholding and Tax Election. The Company shall not be obligated to
transfer any shares of Performance-Contingent Restricted Stock until Participant
pays to the Company in cash, or any other form of property acceptable to the
Company, the amount required to be withheld for any federal, state or local
income, FICA or other taxes of any kind with respect to such shares. The
Participant may, by notice to the Company, elect to have such withholding
satisfied by a reduction of the number of shares otherwise so deliverable, such
reduction to be calculated based on the Fair Market Value of the Common Stock on
the date the restrictions lapse as provided in Section 5. The Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct
such taxes, from any payment of any kind otherwise due to Participant. Until the
restrictions have lapsed as provided in Section 5, any dividends paid relative
to the Performance Contingent Restricted Stock shall be treated as compensation
and subject to tax withholdings in accordance with tax laws then in effect.

 

The Participant may, but is not required to, elect to apply the rules of Section
83(b) of the Internal Revenue Code, as amended (“Code”) to the issuance of the
shares of Performance-Contingent Restricted Stock that is subject to a
substantial risk of forfeiture. If the Participant makes an affirmative election
under Section 83(b) of the Code, the Participant must file such election within
30 days after the date of this Agreement with the Internal Revenue Service and
notify the Company within 30 days after making such election.

 

11.     Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Agreement to the contrary, all proceeds
realized, or that could be realized on sale of the Shares by the Participant as
a result of this Award, shall be payable to the Company by the Participant if,
during the period beginning on the date hereof and ending eighteen months
following the date the Participant’s employment with the Company and its
subsidiaries terminates provided that such termination is other than a Change in
Control Termination, the Participant: (1) discloses Confidential Information, as
defined below, to any person not employed by the Company or not engaged to
render services to the Company; or (2) Solicits Employees, as defined below.

 

--------------------------------------------------------------------------------

 

For purposes of this Section 11, “Confidential Information” means any
confidential information obtained by the Participant while in the employ of the
Company or a subsidiary, including, without limitation, any of the Company’s or
subsidiary’s inventions, processes, methods of distribution, customers or trade
secrets; provided, however, that this provision shall not preclude the
Participant from use or disclosure of information known generally to the public
or of information not considered confidential by persons engaged in the business
conducted by the Company or subsidiary or from disclosure required by law or
court order.

 

“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the Company or a subsidiary within the 12-month
period immediately preceding the date of such hire or solicitation or attempt to
hire) to leave the employment of the Company or a subsidiary.

 

12.     Integration. This Agreement, and the other documents referred to herein
or delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter and may only be amended by mutual written
consent of the parties.

 

13.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri, without regard to
the provisions governing conflict of laws.

 

14.     Compliance with Laws and Regulations. The obligation of the Company to
deliver shares of Performance-Contingent Restricted Stock hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.

 

--------------------------------------------------------------------------------

 

15.     Participant Acknowledgment. By accepting this Award, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Agreement shall be final and conclusive.

 

In addition, the Participant acknowledges that violation by the Participant of
Section 11 of this Agreement will obligate the Participant to pay to the Company
all proceeds realized or that could be realized by the Participant as a result
of this Award.

 

 

The Laclede Group, Inc.

 

 

By:

____________________________________

 

M. C. Kullman

 

Title:

Secretary

 

 

 

__________________________________________

 

Douglas H. Yaeger

 

 

--------------------------------------------------------------------------------

 

Appendix A to

Performance Contingent Restricted Stock Award to «Name»

 

Performance Period. The “Performance Period” for this Award shall be the period
beginning November 2, 2006 and ending September 30, 2009.

 

Performance Contingency. The “Performance Contingency” for this Award is
Dividend Growth. Dividend Growth is measured as the total dividends per share
declared on the Company’s common stock in fiscal year 2009. The Threshold and
Target levels of performance are:

 

Threshold: dividends declared of $----- per share or above;

 

 

Target:

dividends declared of $----- per share or above.  

 

 

 

 